DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKI (JP 2017173706 A, machine translation of English, hereinafter ICHIKI I) in view of ICHIKI (JP 2017173698 A, machine translation of English, ICHIKI II)
	Regarding claim 1, ICHIKI I discloses a rotation mechanism (Fig. 12) comprising: a shaft portion (520F); a bearing portion (220F) configured to rotate with respect to a predetermined axis as a center of rotation and configured to slide relative to an outer periphery of the shaft portion; a protruding portion (640F) protruding from the shaft portion; and a stopper (240F) integrally formed with the bearing portion, the stopper facing the protruding portion.
	ICHIKI I does not mention explicitly: wherein the protruding portion is spaced apart from the stopper in a case where the bearing portion is rotatably attached to the shaft portion; wherein a length of the protruding portion in a direction in which the protruding portion protrudes is larger than a distance from the center of rotation to a sliding portion where the bearing portion slides relative to the outer periphery of the shaft portion.
	ICHIKI II discloses a rotation mechanism (Figs. 3 and 4) comprising: a shaft portion (520); a bearing portion (220) configured to rotate with respect to a predetermined axis as a center of rotation and configured to slide relative to an outer periphery of the shaft portion; a protruding portion protruding from the shaft portion, and a stopper (280) integrally formed with the bearing portion, the stopper facing the protruding portion (see annotated Fig. 4 below); wherein the protruding portion is spaced apart from the stopper in a case where the bearing portion is rotatably attached to the shaft portion (Figs. 4 and 8).	

    PNG
    media_image1.png
    677
    936
    media_image1.png
    Greyscale

	Since claim 1 of the present application does not specify any particular functional benefit or improvement that would be produced by making said protruding portion being spaced apart from the stopper when the bearing portion is rotatably attached to the shaft portion, it is deemed that such a spaced configuration between the protruding portion and the stopper is merely an engineering design choice which needs only a minor adjustment to the longitudinal length of the stopper. Because ICHIKI II teaches a spaced configuration between the protruding portion and the stopper (see discussion above), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of ICHIKI I to arrive the claimed invention by providing a desired amount of space between the protruding portion and the stopper as taught by ICHIKI II, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	The rest of the features in question is deemed to be related to a design variation of the shape of the shaft portion in ICHIKI I. One of ordinary skilled in the art would be able to modify the invention of ICHIKI I (for example, protruding the contact portion 640F further towards the stopper) to arrive the claimed invention without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape or size of an object in prior art, without specifying the associated function of such change, is an obvious matter of engineering design choice which is not patentably advanced.
	Regarding claims 2, 4-6 and 8, ICHIKI I discloses the claimed invention (Fig. 12).
	Regarding claim 7, ICHIKI I as modified above per claim 1 renders the claimed invention obvious.
	Regarding claim 9, ICHIKI I does not mention explicitly: wherein a shape of the stopper-contacting portion is a flat surface.  
	However, the feature in question is considered to be merely a minor design variation of the shape of the stopper-contacting portion. It would have been obvious to one of ordinary skill in the art to have modified the invention of ICHIKI I to arrive the claimed invention by making the stopper-contacting portion to be a flat surface. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape or size of an object in prior art, without specifying the associated function of such change, is an obvious matter of engineering design choice which is not patentably advanced.
	Regarding claim 19, ICHIKI I discloses a keyboard apparatus (Figs. 1-3) comprising: a key; a hammer assembly rotated by the rotation mechanism according to claim 1 in response to a press of the key; 42a sensor (300) configured to detect an operation of the key; and a sound source unit (730) configured to generate an acoustic waveform signal in response to an output signal from the sensor.
	
Allowable Subject Matter
4.	Claims 3 and 10 are allowed.
	Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 3 and 11-17 is the inclusion of the limitation that: wherein a distance from the center of rotation to the stopper exceeds a distance from a line connecting both of opening ends of the bearing being in contact with the shaft portion to the stopper in a case where the bearing intends to detach from the shaft portion and the protruding portion contacts the stopper. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10 and 18 is the inclusion of the limitation of a reinforcing member extending in a direction intersecting a direction in which the shaft portion extends, 40wherein the shaft portion and the protruding portion are connected to the reinforcing member.  It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
6.	Applicant's arguments received 05/10/2022. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837